Exhibit 10.58
10.58  Master Repurchase Agreement, dated as of February 18, 2015, by and
between Credit Suisse Securities (USA) LLC and AG MIT CMO EC LLC.


GUARANTY




This GUARANTY (the "Guaranty"), dated as of February 18, 2015, made by AG
Mortgage Investment Trust, Inc.,



h
a corporation organized under the laws of the State of Maryland with principal
offices at 245 Park Avenue, 261
Floor, New



York, NY 10167 (the "Guarantor") is made in favor of Credit Suisse Securities
(USA) LLC (the "Beneficiary").


RECITALS


1. Guarantor is the direct or indirect beneficial owner of 100% of the issued
and outstanding shares of AG MIT CMO EC LLC, a Delaware limited liability
company ("Counterparty").


2. Counterparty and Beneficiary have entered into a Master Repurchase Agreement,
dated as of December 18, 2014 (as amended, supplemented or modified from time to
time, the "Agreement"). Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to them in the Agreement.


3. The Counterparty is required to provide the Beneficiary with a guaranty duly
executed by the Guarantor and this Guaranty is being delivered in satisfaction
of such requirement.


As an inducement to the Beneficiary to enter into the Agreement and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Guarantor agrees as follows:


1.Guaranty. The Guarantor hereby irrevocably and unconditionally guarantees (as
primary obligor and not merely as surety) to the Benefis successors and
permitted assigns: (i) that all amounts (now or hereafter payable) by the
Counterparty arising out of or in connection with the Agreement will be duly and
punctually paid, in accordance with its terms, whether due on a scheduled
payment date or earlier by reason of early termination thereof or otherwise (as
to which this Guaranty shall be of payment and not of collection) and (ii) that
all delivery obligations (now or hereafter due) of the Counterparty arising out
of or in connection with the Agreement, or under any and all Transactions and
Confirmations will be duly and punctually performed. in accordance with their
terms, whether due on a scheduled payment date or earlier by reason of early
termination thereof or otherwise (all of the foregoing payment and delivery
(whether actual or contingent) obligations of the Counterparty being the
"Guaranteed Obligations").


2.Guaranty Absolute and Unconditional. The Guarantor hereby agrees that its
obligations hereunder shall be absolute, irrevocable and unconditional and,
without limiting the generality of the foregoing, shall not be released,
discharged or otherwise affected by:


(a)any failure to enforce the provisions of the Agreement, including without
limitation any lack of action to demand or obtain any amount in respect of the
Guaranteed Obligations from the Counterparty, the obtaining of, or the failure
to obtain, any judgment against the Counterparty, or any attempt, or failure to
attempt, to enforce any such judgment (and the Beneficiary shall be under no
obligation whatsoever to proceed against the Counterparty before proceeding
against the Guarantor hereunder);


(b)any failure to realize on any collateral or margin or any other action or
inaction with respect to any collateral provided by any party (including any
other guaranty);


(c)any waiver, modification or consent to departure from, or amendment of the
Agreement or any Transaction;


(d)the invalidity, illegality or unenforceability of the Agreement or any
Transaction (whether wholly or in part) on any ground whatsoever, including
without limitation any defect in or want of powers of the Counterparty or
irregular exercise thereof, any lack of authority by any person purporting to
act on behalf of the
- 1 -
MRA Guaranty



--------------------------------------------------------------------------------

Execution Copy


Counterparty, any imposition of foreign exchange controls which may prevent or
hinder the Counterparty from paying its obligations guaranteed hereunder, any
order of any governmental entity purporting to reduce, amend or restructure any
of the Obligations or any legal or other limitation, disability or incapacity,
or any change in the constituting documents of or the bankruptcy, liquidation or
insolvency of the Counterparty;


- 2 -
MRA Guaranty




--------------------------------------------------------------------------------

Execution Copy






a.any change in the corporate existence, structure or ownership of the
Counterparty or the Guarantor;


b.any stay, injunction or other prohibition (whether as a result of the
insolvency, bankruptcy or reorganization of the Counterparty or otherwise) which
may delay or prevent any payment (or any declaration that payment is due) by the
Counterparty; or


c.any other circumstances which may otherwise constitute a defense available to
the Counterparty or a legal or equitable discharge of a surety or guarantor.


1.Waiver by Guarantor. The Guarantor hereby waives notice of acceptance of this
Guaranty, diligence, promptness, acceleration, presentment, demand of payment,
filing of claims with a court in the event of merger or bankruptcy of the
Counterparty, any right to proceed first against the Counterparty, any protest
or notice with respect to any Transaction or the Agreement or the obligations
created or evidenced thereby and all demands whatsoever, any exchange, sale or
surrender of, or realization on, any other guaranty or any collateral, and any
and all other notices and demands whatsoever. Subject to the immediately
following paragraph, this Guaranty shall remain in full force and effect until
such time as when (i) there are no Transactions and no Agreement outstanding and
all Guaranteed Obligations shall have been satisfied in full and (ii) the
Beneficiary shall have terminated in whole any and all internal trading lines
with the Counterparty (it being understood that the existence of any trading
lines shall not constitute any commitment or obligation of the Beneficiary to
enter into any Transaction).


2.Reinstatement in Certain Instances. The Guarantor further agrees that if any
payment or delivery of any of the Guaranteed Obligations is subsequently
rescinded or is subsequently recovered from or repaid by the recipient thereof,
in whole or in part, in any bankruptcy, reorganization, insolvency or similar
proceedings instituted by or against the Counterparty, or otherwise, the
Guarantor's obligations hereunder with respect to such Guaranteed Obligation
shall be reinstated at such time to the same extent as though the payment or
delivery so recovered or repaid had not been originally made.


3.Consents and Renewals. The Guarantor agrees that the Beneficiary, may at any
time and from time to time, either before or after the maturity thereof, without
notice to or further consent of the Guarantor, extend the time of payment of,
exchange or surrender any collateral for, or renew any of the Guaranteed
Obligations, and may also make any agreement with the Counterparty or with any
other party to or person liable on any of the Guaranteed Obligations, or
interested therein, for the extension, renewal, payment, compromise, discharge
or release thereof, in whole or in part, or for any modification of the terms
thereof or of any agreement between the Beneficiary and Counterparty or any such
other party or person, without in any way impairing or affecting this Guaranty.
The Guarantor agrees that the Beneficiary may resort to the Guarantor for
payment of any of the Guaranteed Obligations, whether or not the Beneficiary
shall have resorted to any collateral security, or shall have proceeded against
any other obliger principally or secondarily obligated with respect to any of
the Guaranteed Obligations.


4.Representations and Warranties. The Guarantor hereby represents and warrants
to the Beneficiary (which representations and warranties shall survive the
delivery of this Guaranty) and for so long as any Guaranteed Obligations are
outstanding that:


(a)Guarantor (i) is a corporation duly organized, validly existing and in good
standing under the laws of the State of Maryland, (ii) has full power and
authority to own its properties and assets and to carry on its business as now
being conducted and as presently contemplated, and (iii) has full power and
authority to execute, deliver and perform its obligations under this Guaranty to
which it is a party or signatory;


(b)The execution, delivery and performance by the Guarantor of its obligations
under this Guaranty will not
(i) violate or conflict with (x) any provision of law, order, judgment or decree
of any court or other agency or government, (y) any provision of its
constitutional documents, or (z) any indenture, agreement or other instrument to
which the Guarantor is a party or is bound; (ii) result in a breach of, or
constitute (with due notice or lapse of time or both) a default under any
contractual provision to which it is bound; or (iii) result in the creation or
imposition of any lien, charge or encumbrance of any nature whatsoever upon any
of the property or assets of Guarantor pursuant to any indenture, agreement or
instrument.


(c)The Guarantor is not required to obtain any consent, approval or
authorization from or to file any declaration or statement with, any
governmental instrumentality or other agency, or any other person or entity,


- 3 -
MRA Guaranty




--------------------------------------------------------------------------------

Execution Copy






in connection with or as a condition to the execution, delivery or performance
of this Guaranty other than such as have already been obtained and are in full
force and effect.


a.There are no actions, suits or proceedings at law or in equity or by or before
any governmental instrumentality or other agency, including any arbitration
board or tribunal, now pending, or to the knowledge of the Guarantor, threatened
(i) which is likely to affect the validity or enforceability of this Guaranty or
the Guarantor's ability to perform its obligations hereunder, or (ii) against or
affecting the Guarantor which, if adversely determined, individually or in the
aggregate, would have a materially adverse effect on the condition (financial or
otherwise), business, results of operations, prospects or properties of the
Guarantor or the Counterparty.


b.The Guarantor is currently solvent and the Guarantor's obligations hereunder
will not render the Guarantor insolvent; the Guarantor is not contemplating
either a filing of a petition under any state or federal bankruptcy law, or, the
liquidating of all or a major portion of its property; and the Guarantor has no
knowledge of any person contemplating the filing of such petition against it.


1.Subrogation. The Guarantor will not exercise any rights that it may acquire by
way of subrogation until all of the Guaranteed Obligations to the Beneficiary
shall have been paid in full. If any amount shall be paid to the Guarantor in
violation of the preceding sentence, such amount shall be held for the benefit
of the Beneficiary and shall forthwith be paid to the Beneficiary to be credited
and applied to the Guaranteed Obligations, whether matured or unmatured. Subject
to the foregoing, upon payment of all the Guaranteed Obligations, the Guarantor
shall be subrogated to the rights of the Beneficiary against Counterparty and
the Beneficiary agrees to take at the Guarantor's expense such steps as the
Guarantor may reasonably request to implement such subrogation.


2.No Set-off or Counterclaim by Guarantor; Taxes. All payments and deliveries
hereunder shall be made by the Guarantor without set-off, counterclaim or
deduction or withholding for any tax. If the Guarantor is required by law to
deduct or withhold any taxes, Guarantor shall pay to Beneficiary such additional
amounts as necessary to ensure that the amount received by Beneficiary equals
the full amount Beneficiary would have received had no such deduction or
withholding been required. The Guarantor agrees to pay any present or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies which arise from any payment made hereunder or from the
execution, delivery or registration of, or otherwise with respect to, this
Guaranty or the Guaranteed Obligations. Without prejudice to the survival of any
other agreement contained herein, the Guarantor's agreements and obligations
contained in this paragraph shall survive the payment in full of the obligations
and any termination of this Guaranty.


3.Expenses of Enforcement. The Guarantor further agrees to pay on demand all
costs and expenses, including reasonable attorneys' fees, which may be incurred
by the Beneficiary in any effort to collect or enforce any provision of this
Guaranty.


4.Cumulative Rights. No failure on the part of the Beneficiary to exercise, and
no delay in exercising, any right, remedy or power hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise by the Beneficiary of
any right, remedy or power hereunder preclude any other or future exercise of
any right, remedy or power. Each and every right, remedy and power hereby
granted to the Beneficiary or allowed it by law or other agreement shall be
cumulative and not exclusive of any other, and may be exercised by the
Beneficiary from time to time.


5.Governing Law; Submission to Jurisdiction. THIS GUARANTY AND, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ALL MATTERS ARISING OUT OF OR RELATING IN
ANY WAY TO THIS GUARANTY, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK. With respect to any suit, action or
proceedings relating to this Guaranty ("Proceedings"), the Guarantor
irrevocably: (a) submits to the exclusive jurisdiction of the courts of the
State of New York and the United States District Court located in the Borough of
Manhattan in New York City and irrevocably agrees to designate any Proceedings
brought in the courts of the State of New York as "commercial" on the Request
for Judicial Intervention seeking assignment to the Commercial Division of the
Supreme Court; and (b) waives any objection which it may have at any time to the
laying of venue of any Proceedings brought in any such court, waives any claim
that such Proceedings have been brought in an inconvenient forum and further
waives the right to object, with respect to such Proceedings that such court
does not have any jurisdiction over the Guarantor. Nothing in this Guaranty
precludes the Beneficiary from bringing Proceedings in any other jurisdiction in
order to enforce any judgment obtained in any Proceedings referred to in the
preceding sentence.


- 4 -
MRA Guaranty




--------------------------------------------------------------------------------

Execution Copy






12.Service of Process. The Guarantor irrevocably appoints the Process Agent
specified below to receive, for it and on its behalf, service of process in any
Proceedings.


Address for notices and service of process:




- 5 -
MRA Guaranty




--------------------------------------------------------------------------------

Execution Copy


Address:
AG Mortgage Investment Trust, Inc. c/o Angelo Gordon & Co., Inc.



h
245 Park Avenue, 261
Floor





Attention:
New York, New York 10167 Chief Risk Officer





The Guarantor agrees that service upon itself or this Process Agent by
registered first class mail or air courier constitutes effective service as if
personally served pursuant to Section 311 of the New York Civil Practice Law and
Rules or Rule 4 of the U.S. Federal Rules of Civil Procedure, or any successor
section or rule thereof. Guarantor waives any right to contest the effectiveness
of the service if done in accordance with the previous sentence.


1.Waiver of Jury Trial. The Guarantor waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to this Guaranty.


2.Successor and Assi gns. This Guaranty shall continue in full force and effect
and be binding upon the Guarantor and the successors and permitted assigns of
the Guarantor until all of the Guaranteed Obligations have been satisfied in
full; provided, however, that the Guarantor may not assign or otherwise transfer
this Guaranty or any obligations hereunder without the prior written consent of
the Beneficiary and any such assignment or transfer without such consent shall
be void. The Beneficiary may assign this Guaranty or any rights or powers
hereunder, with any or all of the underlying liabilities or obligations, the
payment of which is guaranteed hereunder.


3.Entire Agreement; Amendments and Waivers. This Guaranty supersedes any prior
negotiations, discussions, or communications between the Beneficiary and the
Guarantor and constitutes the entire agreement between the Beneficiary and the
Guarantor with respect to the Transactions and this Guaranty. No provision of
this Guaranty may be amended, modified or waived without the prior written
consent of the Beneficiary.
4.Waiver of I mmunities. Guarantor irrevocably waives, to the fullest extent
permitted by applicable law, with respect to itself and its revenues and assets
(irrespective of their use or intended use), all immunity on the grounds of
sovereignty or other similar grounds from (i) suit, (ii) jurisdiction of any
court, (iii) relief by way of injunction, order for specific performance or for
recovery of property, (iv) attachment of its assets (whether before or after
judgment) and (v) execution or enforcement of any judgment to which it or its
revenues or assets might otherwise be entitled in any Proceedings in the courts
of any jurisdiction and irrevocably agrees, to the extent permitted by
applicable law, that it will not claim any such immunity in any Proceedings.


5.Currency Indemnification. If for the purpose of obtaining judgment in any
court or an arbitral award it is necessary to convert a sum due hereunder (the
"Agreement Currency"), into another currency (the "Judgment Currency"), the
Guarantor agrees, to the fullest extent that it may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures the Beneficiary could purchase the Agreement Currency with such
Judgment Currency on the business day preceding the day on which final judgment
or award is given. The obligations of the Guarantor in respect of any sum due
from it hereunder in the Agreement Currency shall, notwithstanding any judgment
or award in the Judgment Currency, be discharged only to the extent that, on the
New York Banking Day following receipt thereof by the Beneficiary, the
Beneficiary may in accordance with normal banking procedures purchase the
Agreement Currency with such Judgment Currency; if the amount of the Agreement
Currency so purchased is less than the sum originally due (determined in
accordance with the first sentence of this paragraph) to the Beneficiary in the
Agreement Currency, the Guarantor agrees, as a separate and independent
obligation and notwithstanding any such judgment, to indemnify the Beneficiary
against such loss, and if the amount is the Agreement Currency so purchased
exceeds the sum originally due to the Beneficiary in the Agreement Currency, the
Beneficiary agrees promptly to remit to the Guarantor the excess. "New York
Banking Day" means any day on which commercial banks are open for general
business (including dealings in foreign exchange and foreign currency deposits)
in New York City.


- 6 -
MRA Guaranty




--------------------------------------------------------------------------------

Execution Copy






IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be executed by one
of its duly authorized representatives or officers as of this 18th day of
February, 2015.










AG Mortgage Investment Trust, Inc.
By: AG REIT Management, LLC, its manager
By: Angelo, Gordon & Co., L.P., its investment adviser






By
Name::/s/ Forest WOlfe
Title:
oate: General Counsel
( I t { I
- 7 -
MRA Guaranty

